Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11 recites the limitation "determining the operating state of the passive server" (claim 1) and "determine the operating state of the passive server".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assume Applicant intends to reference to ‘an operating state’ rather than “the operating state”.
Claims, 1, 6 and 11 invokes “an available state” twice in the last limitation of each independent claim.  It is indefinite whether both are referencing the same available state or whether each are independent available states relative to each other.  To expedite prosecution, Examiner assumes Applicant intends to reference the same available state, hence, the first invocation would read as ‘an available state’, while the second invocation would read as ‘the available state’.
Claims 2-5, 7-10 and 12-14 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 2012/0151061 to Bartfai-Walcott et al. (cited in IDS, hereinafter Bartfai-Walcott).
Per claim 1, Bartfai-Walcott discloses a method (figs. 5-7) of managing two asynchronous workflows (fig. 5A…multiple servers running different workflows; fig. 7…’application dependency management program module’ and ‘cloud service migration management program module’ are construed to be two asynchronous workflows) in a computer system (fig. 5A…example computer system) having at least an active server (fig. 5A:217 and ¶65…server 217 where application 211 is running, construed as active server) and a passive server (fig. 5A:218 and ¶67…server 218 contains potential substitute/replacement application 213, that can replace application 211 currently running on server 217, server 218 construed as passive server since application 213 has not actually been substituted yet), a first asynchronous workflow (fig. 7:500-515…. application dependency management program module) being for deployment of a code upgrade on said passive server (fig. 7:500-515… performs migration check, determines application dependencies and whether a replacement application, e.g., fig. 5A:213, exists on 'passive server' 218; ¶77-84), a second asynchronous workflow (fig. 7:520-530…cloud service migration management program module) being for testing on said active server (fig. 7:520-530 and ¶83…testing/simulation of impact of proposed migration on active server 217), the method comprising: 
determining the operating state of the passive server (fig. 7:500-512…determines requirements/dependencies for application and confirms that operating state criteria is met on the replacement application server 218), wherein the operating state of the passive server comprises one or more of a deploying state and a smoke testing state (fig. 7:520…application dependency management module is queried to determine the impact of proposed migration, i.e., of substituting application 213 for 211; ¶83…determining impact of proposed migration before deployment can include simulating proposed migration, which can be construed as a smoke testing state while determining impact of proposed migration after deployment is construed as deploying state); 
determining the probability of the operating state successfully completing (fig. 7:525 and ¶84…a threshold value, representing a probability of not being able to satisfy certain criteria, such as service level agreements, if the migration is made, “the threshold is determined based on service level requirements, and would represent the probability of not being able to satisfy the underlying service level agreements”); 
based on the probability of the operating state successfully completing exceeding a predetermined value (fig. 7:527 and ¶84…if it is determined that the proposed migration would have a threshold value exceeds a certain probability value…), delaying the second asynchronous workflow until the operating state successfully completes (fig. 7:527…delaying cloud service migration management  program module from completing the migration workflow at 530, e.g., substitute application 213 from passive server 218 to active server 217, until threshold does not exceed the certain probability value in the testing/simulation); and
determining whether the passive server is in an available state and based on a determination that the passive server is in an available state, executing the second asynchronous workflow (fig. 7:530 and ¶84…once threshold is not exceeded, construed as an available state, proceed with application migration).
Claims 6 and 11 are substantially similar in scope and spirit to claim 1.  Therefore the rejection of claim 1 is applied according.
Allowable Subject Matter
Claims 2-5, 7-10 and 12-14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims 1, 6 and 11, further including the particular notable limitations as highlighted in Fig. 7 of the instant drawings.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAN CHEN/Primary Examiner, Art Unit 2125